Exhibit 32 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 John S. Marr, Jr., President and Chief Executive Officer of Tyler Technologies, Inc., (the “Company”) and Brian K. Miller, Executive Vice President and Chief Financial Officer of the Company, each certify pursuant to section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350, that: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Corporation. Dated: February24, 2016 By: /s/ John S. Marr, Jr. John S. Marr, Jr. President and Chief Executive Officer By: /s/ Brian K. Miller Brian K. Miller Executive Vice President and Chief Financial Officer A signed original of this written statement required by Section906 has been provided to Tyler Technologies, Inc. and will be retained by Tyler Technologies, Inc. and furnished to the Securities and Exchange Commission upon request.
